         Case 1:20-cv-02807-DLC Document 33 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 ALEXANDER CLIFFORD, individually and on :
 behalf of all others similarly          :               20cv2807 (DLC)
 situated,                               :
                                         :                    ORDER
                          Plaintiff,     :
                -v-                      :
                                         :
 BIBOX GROUP HOLDINGS LIMITED, BIBOX     :
 TECHNOLOGY LTD., BIBOX TECHNOLOGY OÜ, :
 WANLIN “ARIES” WANG, JI “KEVIN” MA, and :
 JEFFREY LEI,                            :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On June 25, 2020 the Court scheduled a telephonic

conference for July 2 to appoint a lead plaintiff and to

consider any motion to consolidate this action with any other

action asserting substantially the same claims.           As of the date

of this Order, counsel for the defendants has yet to file a

notice of appearance in this case.         Accordingly, it is hereby

     ORDERED that the plaintiff shall promptly serve a copy of

the June 25 Order on each defendant.

     SO ORDERED:

Dated:       New York, New York
             June 26, 2020

                                    ________________________________
                                              DENISE COTE
                                      United States District Judge
